Citation Nr: 0835692	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-38 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include multi-level degenerative disc disease 
(DDD), claimed as residual to an injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from April 1971 to 
January 1975, including service in Vietnam for which he was 
awarded the Combat Action Ribbon (CAR).  Thereafter he was a 
member of the Naval Reserve and was transferred to the 
Retired Reserve on November 1, 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska that denied the appellant's claim of 
entitlement to service connection for the residuals of a neck 
injury, to include multi-level degenerative disc disease 
(DDD) of the cervical spine.

In January 2008, a videoconference hearing was held between 
the Lincoln, Nebraska RO and the Board in Washington, DC 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the file.


FINDINGS OF FACT

1.  The appellant was hospitalized in service in December 
1973 for injuries resulting from an assault; these injuries 
included a scalp laceration and abrasions and bruises of the 
arms, the back of the neck and the face.

2.  It is probable that the appellant's current cervical DDD 
is a residual of the December 1973 trauma that occurred while 
he was in active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the evidence is in equipoise and warrants service connection 
for the cervical spine DDD as the residual of an in-service 
injury.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Inasmuch as the Board is allowing the claim for service 
connection for a cervical spine disorder as a residual of an 
in-service injury, the appellant will not be prejudiced by 
the Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent necessary for this claim and no 
further action is necessary under the mandate of the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of the information relating to disability ratings 
and effective dates in a March 2006 letter.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired cervical spine disorder, 
including DDD, had its onset during the appellant's active 
service.

The appellant testified at his January 2008 Board 
videoconference hearing that he initially injured his neck 
while he was in Hong Kong in service.  He said that he was 
assaulted in the bathroom of a British enlisted club and that 
he was knocked down such that he struck his head on a toilet 
and twisted his neck.  He said that he was treated for the 
next three days in the British Military Hospital.  The 
appellant further testified that that he had not been in any 
post-service workplace accident.  He said that he had never 
been involved in any automobile accident in which his neck or 
spine was injured.  The appellant further stated that he had 
never suffered any such injury in a bar fight or other 
incident.

Review of the service medical treatment records reveals that 
the appellant was admitted to the British Military Hospital 
on December 3, 1973 for multiple injuries resulting from an 
assault.  These injuries included a scalp laceration and 
abrasions and bruises of the arms, the back of the neck and 
the face.  There was no evidence of any fracture.  The copy 
in evidence of the report of the medical examination 
conducted at separation in January 1975 is blank.  A December 
1990 Naval Reserve extension medical examination report 
indicates that the appellant's spine was normal.  The RO was 
unable to locate any other service medical treatment records.

After service, the appellant underwent a VA medical 
examination in September 1976.  The appellant reported having 
problems with his feet.  On physical examination, the 
examiner did not find any significant abnormalities of the 
appellant's musculoskeletal system.  

Private chiropractic records indicate that the appellant had 
sought treatment for his neck in November 1990.  A 
chiropractic note dated in November 1998 indicates that the 
appellant had first noticed the neck problem ten to twelve 
years earlier.  A February 2004 chiropractic note indicates 
that the appellant had complained of neck and back pain that 
was getting worse; the date of onset was one-and-a-half years 
before, with worsening during the previous six months.  MRI 
testing conducted in May 2005 revealed hypertrophic changes 
with moderate DDD at each level from C4 to C7.  There was 
resultant spondylolysis.

The appellant underwent a VA medical examination in September 
2005.  The appellant reported the onset of his neck pain to 
be in 1973; he said that he had had pain since then and that 
the pain had been worse since the late 1990s.  After 
reviewing the claims file and examining the appellant, the 
examiner was unable to render any opinion as to the onset 
date of the appellant's current neck pathology.  The examiner 
stated that he could not resolve this question without resort 
to mere speculation.  However, the examiner also stated that 
the degenerative changes shown on the MRI were certainly not 
new and were most likely present for some years.  The 
examiner also indicated that if similar degenerative changes 
were demonstrated in the appellant's lower back, then it 
would not be likely that the current neck findings were due 
to the 1973 injury because the degenerative changes would be 
generalized.  Radiographic examination of the appellant's 
lumbar spine revealed only mild DDD at L4-5 and L5-S1, but 
the examiner did not provide any further comment.

The evidence of record includes a December 2006 written 
statement from the appellant's wife.  She stated that they 
had been married for 33 years and that she remembered the 
appellant calling her and telling her what had happened after 
he was discharged from the British Military Hospital in 
December 1973.  She further stated that the appellant had had 
pain since the time of the assault, but that the neck pain 
did not affect the appellant's ability to work until the 
early 1990s.

The appellant underwent another VA medical examination in 
October 2006; the examiner reviewed the appellant's service 
medical treatment records and the claims file.  The examiner 
concluded that the appellant's current cervical spondylolysis 
and muscle strain were less likely than not a result of the 
December 1973 assault.  The examiner based this conclusion on 
the lack of a history of treatment for 18 years after 
service.  The examiner further stated that he was unable to 
directly correlate the current cervical spine pathology to 
the assault, particularly in light of the fact that there was 
no documented fracture or dislocation.  

The evidence of record includes written statements from the 
appellant's treating chiropractor dated in February 2006, and 
January 2008.  In the first letter, the chiropractor stated 
that initial x-ray examination of the appellant had revealed 
moderate advancement and degeneration at multiple levels 
throughout the cervical spine.  The chiropractor further 
stated that such x-ray findings at the appellant's age of 53 
indicated the occurrence of significant trauma and that such 
trauma could have set in motion progressive accelerated 
degeneration.  The chiropractor noted that the appellant's 
degenerative changes were greater than would be expected due 
to the normal aging process.  The chiropractor also noted 
that such a condition may be present for many years before it 
becomes symptomatic and that he had no historical evidence of 
any intervening trauma that would have significantly 
contributed to the current progressive degeneration of the 
appellant's cervical spine.  

In a January 2008 letter, this chiropractor stated that the 
appellant's condition was quite advanced for his age and 
opined, to a reasonable medical certainty, that the onset was 
due to the 1973 trauma to the cervical spine.  In a follow-up 
letter, also dated in January 2008, the chiropractor stated 
that he had reviewed the appellant's medical history and 
treatment records.  The chiropractor concluded it to be as 
least as likely as not that the appellant's cervical 
condition was the result of the medical condition for which 
he was hospitalized in service.  The chiropractor further 
stated that the appellant's current medical problems with his 
neck were totally consistent with the injuries he incurred in 
service.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As previously noted, the appellant's service medical 
treatment records clearly show that the appellant was treated 
for injuries to his head and neck in service.  The appellant 
currently has diagnoses relating to cervical spine pathology, 
namely multi-level DDD.  The appellant's treating 
chiropractor reviewed the appellant's records and concluded 
that the in-service injury was the likely source of the 
appellant's current cervical DDD.  One VA physician who 
reviewed the claims file and examined the appellant concluded 
that no opinion on the question could be rendered; this 
doctor also indicated that the cervical degenerative changes 
were not recent.  He also suggested that a difference between 
the severity of the appellant's lumbar degenerative changes 
(mild) and his cervical degenerative changes (moderate) would 
support the neck changes being due to the old injury in 1973.  
Another VA doctor examined the appellant and concluded that 
the appellant's current cervical spine pathology was not 
directly correlated to the assault that occurred in service.  
These opinions are essentially pro and con to the conclusion 
that the appellant's current cervical spine DDD is related to 
the documented 1973 treatment for head and neck trauma.  
Therefore, the evidence about whether the appellant's current 
cervical spine pathology is related to the head and neck 
trauma he had experienced in service is at least in 
equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his cervical 
spine after his discharge from service in January 1975.  
Furthermore, the service medical treatment records show that 
the appellant was treated for injury to his head and neck in 
December 1973.  There is lay testimony from the appellant and 
his wife that he has had some sort of neck symptomatology 
since December 1973.  The evidence of record indicates that 
the appellant has consistently complained of the same 
symptomatology in the same areas of the cervical spine for 
many years, and that he sought chiropractic care for his neck 
from at least 1990 onward.

While it is possible that the current cervical spine disorder 
is due to some post-service occurrence, since there is 
competent medical evidence of record on both sides of the 
question of whether this condition occurred only subsequent 
to the appellant's active duty, and resolving reasonable 
doubt in favor of the appellant, the Board finds that it is 
as likely as not that the appellant's current cervical spine 
DDD is a residual of the appellant's December 1973 head and 
neck trauma.  With application of the benefit of the doubt, 
service connection is therefore granted for the residuals of 
the in-service injury, namely DDD of the cervical spine.


ORDER

Service connection for DDD of the cervical spine as a 
residual of the in-service head and neck trauma is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


